 

Exhibit 10.4

 

LOGO [g7035099-1.jpg]

 

October 27, 2004

 

Douglas Felderman

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, California 92610

 

Dear Doug:

 

I would like to formalize our discussions with regard to changes in your
employment at The Wet Seal, Inc.

 

Doug, we would like you to continue your role as Executive Vice President and
Chief Financial Officer, and the Compensation Committee has agreed to provide
and authorized me to offer the following incentives, which includes a one-time
retention payment to you.

 

As the Company transitions through, a variety of options over the coming months,
the Compensation Committee has approved a one-time retention cash payment of
$100,000, which is roughly equal to your current annual target bonus. The award
will be paid on December 1, 2004, and would be owed back to the Company in full
if you were to leave voluntarily within 12 months.

 

In addition to this, the Company will grant you 155,000 shares of restricted
stock in Wet Seal. The shares would vest 25% on the first anniversary of the
grant, and 25% on the second anniversary, and 50% on the third anniversary. The
vesting period would be three years. In the event of involuntary termination,
vesting will be accelerated on the next tranche of options, e.g., if termination
were to occur before the first anniversary of the grant, 25% of the grant would
become vested; if termination were to occur after the first but before the
second anniversary of the grant, an additional 25% of the grant would become
vested. If involuntary termination occurs in connection with a Change in Control
(as defined below), then the full grant will be immediately vested.

 

With regard to severance protection, in the event of involuntary termination
(with or without a Change in Control) the Company will pay you an amount equal
to one (1) times your base salary in cash on the termination date.

 

26972 burbank

foothill ______________ FELDERMAN RE EMPLOYMENT

949 583 9029 949 583 0715 fax

 



--------------------------------------------------------------------------------

“Change in Control” means an event consisting of any person or group both (a)
becoming the beneficial owner directly or indirectly of 20% or more of the
outstanding voting securities of The Wet Seal, Inc. and (b) of whose beneficial
share ownership exceeds the numbers of shares owned beneficially by all
directors an officers of The Wet Seal, Inc. (excluding shares owned beneficially
by any director or officer who is the person or a member of the group). The
existence of a “group” and the “beneficial ownership” of shares shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934 and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.

 

I would ask that you please return a signed copy to me agreeing to these terms
and conditions so that I may pass this on to the Compensation Committee as soon
as possible.

 

Sincerely,

 

/s/ Peter D. Whitford

Peter D. Whitford

Chairman and Chief Executive Officer

/s/ Douglas Felderman

Douglas Felderman

Executive Vice President and Chief Financial Officer

 

Date: 10/28/04

 

_A Ltr to Jeseph Deckop on Wet Seal Letterhead

 

-2-